DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Response to Amendment
 This office action is responsive to amendment filed on June 15/2022. No claims have been amended. No claims have been canceled or added. Claims 1-20 are presented for the examination and are remain pending in the application.
The previous non-obviousness double patenting rejection of claims 1-20 over claims 1-20 of co-pending App.17/162,812 has been withdrawn due to Applicant’s amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by SU. Et al. (US. Pub. No. 2015/0378760 A1, hereinafter SU).
Regarding claim 1. 
       SU teaches a virtual network system for a computer network, comprising: a first host executing a virtual network function manager (SU teaches in Fig. 1 elements 125a-125b "first and
second host used for the execution of one or more virtual machines under the control of a
hypervisor and ¶ [0017] and ¶ [0021] in a virtual machine management platform the virtual machine deployed to the hypervisor so that executed on a particular host 125a and VM management server 100 performs virtual machine management functions on hosts 125 by communicating with an associated agent process on each host); and 
       a second host executing a management virtual machine, wherein the management virtual machine is in communication with the virtual network function manager and with one or more virtual network function component instantiations (SU teaches in Fig. 1 and ¶ [0026]-[0027] virtual network manager 110 to create and configure virtualized networks. Configuration may be performed by virtual network manager 110 transmitting a request to a network agent 170 executing on one or more (i.e., second) of host 125. (note one or more of host include 125 b which is equivalent to "second host"), and wherein the management virtual machine is programmed to route messages between the one or more virtual network function component instantiations and the virtual network function manager (further SU teaches in ¶ [0028] management to provide management communication independent of tenant or VM data traffic on networks A and B (i.e., route message between one or more virtual network)).
Regarding claim 2. 
       SU teaches wherein the first host and the second host are connected via a Command and Control Network (SU teaches in Fig. 1 and ¶ [0016] devices may include switches, firewalls (which control incoming and outgoing traffic for the virtual network)
Regarding claim 3. 
           SU teaches wherein the second host is connected to a host network, wherein the host network is connected to the one or more virtual network function component instantiations, and wherein the first host isolated from the host network (SU teaches in ¶ [0028] management traffic from virtual network manager 110 and VM management server 100 to hosts 125 may be routed over an isolated management network (not shown) with communications arriving at separate PNICs (not shown) on each host 125.sub.A.).
Regarding claim 5.
      SU teaches wherein the second host executes a hypervisor in communication with the management virtual machine and the one or more virtual network function component instantiations (SU teaches in ¶ [0013] and ¶ [0016]-[0018] virtual machines and hosts 125 a virtual machine management platform (or hypervisor) accesses an opaque network by referring to it by a unique network identifier). 
Regarding claim 6. 
       SU teaches wherein the management virtual machine includes a monitoring agent and a management agent, wherein the monitoring agent transmits messages to the virtual network function manager and the management agent receives messages from the virtual network function manager (SU teaches in ¶ [0028], ¶ [0032] either PNICs 150 on either host 125.sub.A or 125.sub.B have failed. Further, through network agent 170, virtual network manager 110 is configured to detect whether a virtual network 140 (or any sub-component of the virtual network) is available & mgt traffic & further sends the virtual network status stored therein to compute agent 160.sub.A. Compute agent 160.sub.A can then provide the status to VM management server 100, which is then able to make a deployment decision based on the status of the virtual networks available on host 125.sub.A.).
Regarding claim 8. 
        SU teaches wherein the managing agent receives requests from the virtual network function manager, wherein the managing agent executes the requests on the one or more virtual network function component instantiations (SU teaches in ¶ [0028], ¶ [0032] PNICs 150 on either host 125.sub.A or 125.sub.B have failed. Further, through network agent 170, virtual network manager 110 is configured to detect whether a virtual network 140 (or any sub-component of the virtual network) is available. Management traffic and further teaches how to send the virtual network status stored therein to compute agent 160.sub.A. Compute agent 160.sub.A can then provide the
status to VM management server 100, which is then able to make a deployment decision based on the status of the virtual networks available and further teaches in ¶ [0036] that virtual network manager 110 is also configured to monitor one or more virtualized network components.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SU in view of Kaplan et al. (US. Pub. No. 2018/0052702 A1, hereinafter Kaplan).

Regarding claim 4. SU teaches the system of Claim 3.
         SU does not explicitly teach wherein the second host includes a first network interface card and a second network interface card, wherein the first network interface card connects the second host to the Command and Control Network, and where the second network interface card connects the second host to the host network.  
       However, Kaplan teaches wherein the second host includes a first network interface card and a second network interface card, wherein the first network interface card connects the second host to the Command and Control Network, and where the second network interface card connects the second host to the host network (Kaplan teaches in ¶ [0015] he present disclosure may provide an advantage of directly communicatively coupling the VM to the first
NIC or the second NIC so that the VM can have exclusive access to the resources of the first host system associated with the first NIC or the second host system associated with the second NIC without disrupting other Vms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaplan by including the first and the second hosts of NIC (Network Interface Cards) ([0015]) into the teachings of SU invention. One would have been motivated to do so in order to obtain exclusive access to the resources of the host system without compromising the security.

Regarding claim 7. SU teaches the system of Claim 6.
         SU further teaches wherein the monitoring agent transmits notifications to the virtual network function manager (SU teaches about host virtual machines and agents 160 & 170 in ¶ [0028] and ¶ [0032], but SU does not transmit the "notification"), but, SU does not explicitly teach wherein the monitoring agent transmits notifications, wherein the notifications include information about the one or more virtual network function component instantiations.  
      However, Kaplan teaches wherein the monitoring agent transmits notifications, wherein the notifications include information about the one or more virtual network function component instantiations (Kaplan teaches in [Abstract] notification may be sent to the client system indicating that the network traffic to the other virtual machine is routed through the first NIC and identifying a second NIC of a second host system that is available). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaplan ([Abstract]) into the teachings of SU invention. One would have been motivated to do so to improve the network traffic system and avoid notification transmission delay in efficient manner.
Claims 9, 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SU in view of Dawson (US. Pub. No. 2016/0226834 A1, hereinafter Dawson).
Regarding claim 9. 
           SU teaches a method for providing virtual network functions implemented by at least one processor in communication with at least one memory device (SU teaches in ¶ [0059] computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like.), the method comprising: executing a management virtual machine for communicating with a remote host computing device over a first computer network (SU teaches in ¶ [0028], ¶ [0032] either PNICs 150 on either host 125.sub.A or 125.sub.B have failed. Further, through network agent 170, virtual network manager 110 is configured to detect whether a virtual network 140 (or any sub-component of the virtual network) is available & mgt traffic & further sends the virtual network status stored therein to compute agent 160.sub.A. Compute agent 160.sub.A can then provide the status to VM management server 100, which is then able to make a deployment decision based on the status of the virtual networks available on host 125.sub.A); 
        executing a plurality of virtual network function component instantiations (SU teaches in Fig. 1 and ¶ [0026]-[0027] virtual network manager 110 to create and configure virtualized networks); 
      receiving status information about a first virtual network function component instantiation of the plurality of virtual network function component instantiations (SU teaches in ¶ [0046]-[0047] and ¶ [0054]-[0055] received virtual network status, whether one or more virtual networks that
meet the connectivity requirements of the virtual machine are in fact available); 
       transmitting the status information to the remote host computing device via the first computing network (SU teaches in ¶ [0004] reading the status of the virtual network from the repository and transmitting the status of the virtual network to the requestor and further teaches in ¶ [0026] management instructions are transmitted from virtual network manager 110 to one or more corresponding network agents 170, each of which executes in a host 125); 
      receiving a request from the remote host computing device via the first computing network; and executing the request one the first virtual network function component instantiation (SU teaches in ¶ [0004] a method of managing a status of a virtual network in a host in which the hypervisor executes, the method comprising the steps of receiving the status of the virtual network and storing the status of the virtual network in a repository. The method further comprises the steps of receiving a request from a requester transmitting the status of the virtual network to the requestor), but SU does not use the term “the remote host” to perform the steps of transmitting the status information to the remote host computing device via the first computing network; and receiving a request from the remote host computing device via the first computing network.
      However, Dawson teaches transmitting the status information to the remote host computing device via the first computing network (Dawson teaches in ¶ [0050] the virtual machine 150 is programmed to allow the user to interact with applications either running on the host device 105 or running on a remote device (i.e., remote host) communicatively coupled with the host device 105); and receiving a request from the remote host computing device via the first computing network (Dawson teaches in ¶ [0050] the applications received such a signal, the PPEASM interfaces are programmed to send a reply to the virtual machine 150 at the IP address included in the broadcast signal and running on a remote device (i.e., remote host) communicatively coupled with the host device 105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dawson by including a remote host into the teachings of SU virtual machine and host machine. One would have been motivated to do so in order to allow the user to interact with applications either running on the host device or running on a remote device in an efficient manner.
Regarding claim 10. 
           SU teaches communicating with a second virtual network function component instantiation via a second computer network, where the first computer network and the second computer network are separate (SU teaches in ¶ [0028] and ¶ [0032] a virtual hosts 160 and 170 and further teaches in ¶ [0062] that structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component. Similarly, structures and functionality presented as a single component may be implemented as separate components).
Regarding claim 12.
         SU teaches executing a hypervisor for controlling the plurality of virtual network function component instantiations (SU teaches in ¶ [0013] and ¶ [0016]-[0018] virtual machines and hosts 125 a virtual machine management platform (or hypervisor) accesses an opaque network by referring to it by a unique network identifier).
Regarding claim 14. 
        SU in view of Dawson teaches executing a first agent for transmitting messages to the remote host computing device (SU in ¶ [0041]-[0043] a virtual network status query to compute agent 160. The content of the query may comprise a network type, received from network agent 170, as described above in connection with FIG. 2. One example of such a repository is virtual network status 145, depicted in FIG. 1 and Dowson also teaches in ¶ [0050] the virtual machine 150 is programmed to allow the user to interact with the host device 105 or running on a remote device communicatively coupled with the host device 105); and 
      executing a second agent for receiving messages from the remote host computing device (SU further teaches in in ¶ [0028], ¶ [0032] either PNICs 150 on either host 125.sub.A or 125.sub.B have failed. Further, through network agent 170, virtual network manager 110 is configured to detect whether a virtual network 140 (or any sub-component of the virtual network) is available & mgt traffic & further sends the virtual network status stored therein to compute agent 160.sub.A. Compute agent 160.sub.A can then provide the status to VM management server 100, which is then able to make a deployment decision based on the status of the virtual networks available and Dawson further teaches in ¶ [0050] the virtual machine 150 is programmed to allow the user to interact with applications either running on the host device 105 or running on a remote device communicatively coupled with the host device 105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dawson by including a remote host into the teachings of SU virtual machine and host machine. One would have been motivated to do so in order to allow the user to interact with remote device in an efficient manner.
Regarding claim 15.
claim 15 incorporates substantively all the limitations of independent claim 9 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].
Regarding claim 16.
claim 16 incorporates substantively all the limitations of independent claim 10 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].
Regarding claim 18.
claim 18 incorporates substantively all the limitations of independent claim 12 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].
Regarding claim 20.
claim 20 incorporates substantively all the limitations of independent claim 14 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SU in view of Dawson in view of Kaplan.
Regarding claim 11. SU in view of Dawson teaches the method of Claim 10.
          SU in view of Dawson does not explicitly teach communicating over the first computer network via the first network interface card; and communicating over the second computer network via the second network interface card.
      However, Kaplan teaches communicating over the first computer network via the first network interface card (Kaplan teaches in ¶ [0015] he present disclosure may provide an advantage of directly communicatively coupling the VM to the first NIC or the second NIC so that the VM can have exclusive access to the resources of the first host system associated with the first NIC or the second host system associated with the second NIC without disrupting other Vms); and 
     communicating over the second computer network via the second network interface card (Kaplan teaches in ¶ [0014]-[0015] first host system associated with the first NIC or the second host system associated with the second NIC without disrupting other VMs that may be currently supported by one of the host systems). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kaplan by including the first and the second hosts of NIC (Network Interface Cards) ([0014]-[0015]) into the teachings of SU in view of Dawson invention. One would have been motivated to do so in order to obtain exclusive access to the resources of the host system without compromising the security.

Regarding claim 17.
claim 17 incorporates substantively all the limitations of independent claim 11 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SU in view of Dawson in view of Brandwine et al. (US. Pub. No. 2016/0132347 A1, hereinafter Brandwine).

Regarding claim 13. SU in view of Dawson teaches the method of Claim 9.
         SU in view of Dawson does not explicitly teach terminating the first virtual network function component instantiation based on the received request.
       However, Brandwine teaches terminating the first virtual network function component instantiation based on the received request (Brandwine teaches in ¶ [0092] virtual machine instances, are transferred between host physical devices without having to terminate the target virtual machine instances. In another example, the ONM system manager 110 can terminate the targeted instance on the first host physical computing device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brandwine by including a system of terminating a virtual machine into the teachings of SU in view of Dawson invention. One would have been motivated to do so in order to isolate the execution of virtual machine instances efficiently.

Regarding claim 19.
claim 19 incorporates substantively all the limitations of independent claim 13 in a host computing device form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a host computing device, SU teaches in [Abstract] and Para. [0003].
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. However, there is no argument under the heading “Remarks” pertaining the prior art rejection disclosed in form PTOL-413FA mailed on 03/16/2022 for the Examiner to respond. The Examiner’s attempt to reach Applicant’s Attorney Josh C. Snider via telephone number (720)-722-7188 was unsuccessful.  Furthermore, the finality of this Office Action is made based on the First Action Interview Office Action Summary (See PTOL-413FA).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455